Revised September 23, 1998

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 98-10140
                        _____________________



SBC COMMUNICATIONS, INC.; SOUTHWESTERN
BELL TELEPHONE COMPANY; SOUTHWESTERN
BELL COMMUNICATIONS SERVICES, INC.;
SOUTHWESTERN BELL COMMUNICATIONS
SERVICES-TEXAS, INC.; SOUTHWESTERN
BELL INTERNET SERVICES, INC.; PACIFIC
BELL; PACIFIC BELL COMMUNICATIONS;
NEVADA BELL,

                                                Plaintiffs-Appellees,

US WEST COMMUNICATIONS, INC.; BELL
ATLANTIC CORPORATION,

                                   Intervenor Plaintiffs-Appellees,

                               versus

FEDERAL COMMUNICATIONS COMMISSION;
UNITED STATES OF AMERICA,

                               Defendants - Appellees - Appellants,

MCI TELECOMMUNICATIONS CORPORATION;
AMERICAN TELEPHONE & TELEGRAPH
CORPORATION; ASSOCIATION FOR LOCAL
TELECOMMUNICATIONS SERVICES;
COMPETITIVE TELECOMMUNICATIONS
ASSOCIATION; NATIONAL CABLE TELEVISION
ASSOCIATION; SPRINT COMMUNICATIONS
COMPANY L P; TELECOMMUNICATIONS
RESELLERS ASSOCIATION,

                    Intervenor Defendants - Appellees - Appellants,

                               versus
KEITH MAYDAK,
    Movant-Appellant.




2
_________________________________________________________________

      Appeals from the United States District Court for the
                    Northern District of Texas
_________________________________________________________________
                         September 4, 1998

Before JOLLY, SMITH, and BARKSDALE, Circuit Judges.

E. GRADY JOLLY, Circuit Judge:

       This appeal challenges the constitutionality of a significant

part of the Telecommunications Act of 1996.                 The FCC, the United

States, and numerous interested intervenors appeal the district

court’s      determination    that   §§       271-75   of   the   Act,    47   U.S.C.

§§ 271-75, are an unconstitutional bill of attainder.                    Finding the

provisions at issue to be nonpunitive in character, we hold that

they are not, in fact, a bill of attainder as that term has been

defined by the Supreme Court.             Because we further hold that the

provisions are also consistent with the constitutional requirements

of separation of powers, equal protection, and free speech, we

reverse the judgment of the district court.

                                          I

       As every antitrust law student learns these days, in 1974 the

Department of Justice brought a massive, precedent-setting Sherman

Act1 suit against AT&T.         See United States v. AT&T, 461 F. Supp.
1314       (D.D.C.   1978).   For    many      years   before     the    suit,   most


       1
        15 U.S.C. § 1 et seq.




                                          3
telecommunications equipment and telephone service in the United

States--both local and “long distance”--had been provided by AT&T

and its corporate affiliates, collectively known as the Bell

System.     See United States v. AT&T, 552 F. Supp. 131, 222 (D.D.C.

1982).     Although certain isolated aspects of the Bell System had

become the subject of intermittent antitrust actions, consent

decrees, and federal legislative intervention dating back to 1949,

see generally United States v. AT&T, 552 F. Supp. at 135-38, no

broad-based attack on the system itself had ever been launched.                    In

1974, however, the government changed all that.                 It alleged, among

other things, that the way AT&T used its various state-granted

local service monopolies to also monopolize the markets in long

distance     service       and   telecommunications           equipment      was   in

contravention of § 2 of the Sherman Act.                     See United States v.

AT&T, 461 F. Supp. at 1317-18.                    AT&T ultimately conceded this

assessment,      for,   after    some    initial        procedural    wrangling,   it

eventually settled with the government in what became known as the

AT&T Consent Decree or Modified Final Judgment (“MFJ”). See United

States v. AT&T, 552 F. Supp. at 222-234, aff’d sub nom. Maryland v.

United States, 460 U.S. 1001 (1983).                     Under the MFJ, AT&T was

required    to    divest    itself      of       its   twenty-two    local   exchange

subsidiaries, which became known as the Bell Operating Companies or




                                             4
“BOCs.” 552 F. Supp. at 223.2   The BOCs were then grouped into


     2
      As District Judge Greene explained the divestiture:

          The key to the Bell System’s power to impede
     competition has been its control of local telephone
     service. The local telephone network functions as the
     gateway to individual telephone subscribers. It must be
     used by long-distance carriers seeking to connect one
     caller to another.       Customers will only purchase
     equipment which can readily be connected to the local
     network through the telephone outlets in their homes and
     offices.    The enormous cost of the wires, cables,
     switches, and other transmission facilities which
     comprise that network has completely insulated it from
     competition. Thus, access to AT&T’s local network is
     crucial if long distance carriers and equipment
     manufacturers are to be viable competitors.
          AT&T has allegedly used its control of this local
     monopoly to disadvantage these competitors in two
     principal ways.    First, it has attempted to prevent
     competing long distance carriers and competing equipment
     manufacturers from gaining access to the local network,
     or to delay that access, thus placing them in an inferior
     position vis-a-vis AT&T’s own services. Second, it has
     supposedly used profits earned from the monopoly local
     telephone operations to subsidize its long distance and
     equipment businesses in which it was competing with
     others.
          For a great many years, the Federal Communications
     Commission has struggled, largely without success, to
     stop practices of this type through the regulatory tools
     at its command.    A lawsuit the Department of Justice
     brought in 1949 to curb similar practices ended in an
     ineffectual consent decree. Some other remedy is plainly
     required; hence the divestiture of the local Operating
     Companies from the Bell System. This divestiture will
     sever the relationship between this local monopoly and
     the other, competitive segments of AT&T, and it will thus
     ensure--certainly better than could any other type of
     relief--that the practices which allegedly have lain
     heavy on the telecommunications industry will not recur.
552 F. Supp. at 223.




                                 5
seven “regional Operating Companies” or “RBOCs.” 552 F. Supp. at

142 n.41.    In addition, because the BOCs were allowed to retain

their state-regulated local service monopolies under the terms of

the MFJ, they became subject to various restrictions on their own

lines of business.     In particular, the BOCs were barred from

competing in the markets for long distance,3 telecommunications

equipment,    and   information   services   (including   electronic

publishing and alarm monitoring). 552 F. Supp. at 224.4     The

     3
      By “long distance,” we refer to what is technically known as
“interLATA” service. In implementing the MFJ, the district court
established numerous local access and transport areas or “LATAs”
within which the BOCs were permitted to operate and provide
telephone service.    See United States v. West. Elec. Co., 569
F. Supp. 990, 993-94 (D.D.C. 1983). The way the long distance line-
of-business restriction played out, each BOC was allowed to
transmit telecommunications information only between points within
a single LATA, providing what is, basically, the traditional local
telephone service, even though every BOC encompassed several LATA’s
as a geographical matter.     When a person in one LATA called a
person in another, the BOC serving the caller’s LATA was required
to transmit the call to an interexchange carrier, such as AT&T or
MCI, which then carried the call on its own network across the LATA
boundaries, whereupon it was picked up by the BOC (possibly the
same one) that served the called party’s LATA. See United States
v. West. Elec. Co., 969 F.2d 1231, 1233 (D.C. Cir. 1992). This is
“long distance” service. Local, or “intraLATA” service, on the
other hand, is the making of calls entirely within a single LATA,
even though such calls are sometimes subject to per-minute tolls.
     4
      Again, as Judge Greene explained:

          After the divestiture, the Operating Companies will
     possess a monopoly over local telephone service.
     According to the Department of Justice, the Operating
     Companies must be barred from entering all competitive
     markets to ensure that they will not misuse their
     monopoly power. The Court will not impose restrictions




                                  6
restriction on information services was subsequently lifted, see

United States v. West. Elec. Co., 767 F. Supp. 308 (D.D.C. 1991),

aff’d, 993 F.2d 1572 (D.C. Cir. 1993), but the BOCs then became

subject to detailed FCC regulations governing the provision of

information and other “enhanced” services.         See generally In re

Computer III Further Remand Provisions: Bell Operating Company

Provision of Enhanced Services, 10 F.C.C.R. 8360 (1995).

     As the very existence of the numerous and ponderous post-1982

decisions of the D.C. courts should make clear, however, the MFJ was

far from a final resolution of the nation’s telecommunications

dilemma.    Its   enforcement   and   alteration    in   the   light   of

technological progress and changing market circumstances ultimately

required substantial monitoring on the part of the district court,

and the extensive judicial tinkering that resulted prompted many


     simply for the sake of theoretical consistency.
     Restrictions must be based on an assessment of the
     realistic circumstances of the relevant markets,
     including the Operating Companies’ ability to engage in
     anticompetitive behavior, their potential contribution to
     the market as an added competitor for AT&T, as well as
     upon the effects of the restrictions on the rates for
     local telephone service. This standard requires that the
     Operating Companies be prohibited from providing long
     distance services and information services, and from
     manufacturing equipment used in the telecommunications
     industry. Participation in these fields carries with it
     a substantial risk that the Operating Companies will use
     the same anticompetitive techniques used by AT&T in order
     to thwart the growth of their own competitors.
552 F. Supp. at 224.




                                  7
pundits     to   dub    District     Judge      Greene     the   country’s

“telecommunication’s czar.”5      Unsurprisingly, Congress soon became

skeptical   of   this   unusual    title   of   judicial   nobility,6   and

ultimately spent many long and contentious years in drafting a

system of comprehensive telecommunications regulation to replace and

supplement the MFJ.     See SBC Communications, Inc. v. FCC, 138 F.3d
5
      See Fred H. Cate, The National Information Infrastructure:
Policymaking and Policymakers, 6 Stan. L. & Pol’y Rev. 43, 50
(1994) (noting that, although “Judge Greene rendered his decision
approving the Modified Final Judgment in 1982,” he “retained
jurisdiction under the consent decree to control the operations of
both AT&T and the [RBOCs]” and “the breadth of that decree and the
substantial discretion given judges to interpret antitrust laws,
‘probably makes him the single most powerful decisionmaker in U.S.
communications policy today,’” a veritable “‘telecom czar’”)
(quoting Mark S. Nadel, U.S. Communications Policymaking: Who &
Where, 13 Hastings Comm. & Ent. L. J. 273, 289 (1991) and Telcom
Showdown: Battle Lines Harden as Baby Bells Fight to Kill
Restrictions, Wall St. J., July 22, 1994, at A1, respectively); see
also Michael Schrage, Is There a Shade of Greene In the Microsoft
Decision?, Wash. Post, Feb. 17, 1995, at B3 (“Judge Greene has been
alternately praised and excoriated as a ‘telecommunications czar’
whose impact on telecommunications is still more forceful than that
of AT&T Chairman Robert Allen or Tele-Communications Inc. boss John
Malone.”); Editorial, Review & Outlook: State of the Presidency,
Wall St. J., Feb. 2, 1990, at A14 (“Judge Greene made himself
Telecommunications Czar as part of the AT&T breakup; maybe he’d now
like to take over running Lebanon.”); Paula Dwyer, The Baby Bells:
Ready, Get Set, Diversify, 2962 Bus. Wk. 29 (1986) (noting that a
1986 D.C. Circuit ruling was “the latest blow to Judge Greene, who,
as czar of the breakup of AT&T, is the ‘dominant influence on the
industry,’ according to William L. Weiss, chairman and chief
executive of Ameritech,” and remarking, presciently, that “Greene’s
clout and influence are already under attack on Capitol Hill, where
lawmakers are pushing legislation to return supervision of the Baby
Bells to the FCC”).
     6
      Cf. U.S. Const., Art. I, sec 9, cl.8.




                                     8
410, 412-13 (D.C. Cir. 1998).                     On February 8, 1996, President

Clinton    executed     these        legislative       labors    into   law   as   the

Telecommunications Act of 1996 (the “Act”).

     As has been widely recognized, the core function of the Act is

to “‘provide for a pro-competitive, deregulatory national policy

framework . . . by opening all telecommunications markets to

competition.’”     SBC Communications, 138 F.3d at 413 (quoting H.R.

Conf. Rep. No. 104-458, at 1 (1996), reprinted in 1996 U.S.C.C.A.N.

at 124).     To effectuate this goal, the Act prohibits states and

localities     from     sanctioning           local     service      monopolies     or

“‘prohibiting the ability of any entity to provide . . . intrastate

telecommunications service.’”                Id. (quoting 47 U.S.C. § 253(a)).

It also places numerous and onerous duties and restrictions on all

local telephone service providers (“Local Exchange Carriers,” or

“LECs”)7   that   are    designed        to       prevent    a   recurrence   of   the

uncompetitive use of local service market power that occurred under

the Bell System.      See id.; 47 U.S.C. §§ 251-52.

     In addition to these generally applicable local competition

provisions, however, the Act also contains a number of provisions

directed     specifically       at     the    BOCs.         First,   the   uncodified

§ 601(a)(1) provides that the restrictions imposed by the MFJ are

     7
      Of which there are now many hundreds of independent examples
(e.g., GTE Corp., Sprint Communications Company, Southern New
England Telephone Company, etc.) in addition to the BOCs.




                                              9
lifted and replaced by the restrictions of the Act. See Pub. L. No.

104-104, § 601(a)(1), 110 Stat. 143 (1996); cf. United States v.

West. Elec. Co., 1996 WL 255904 (D.D.C. Apr. 11, 1996) (terminating

the MFJ in accordance with § 601(a)(1)).       Second, §§ 271-76,

entitled “Special Provisions Concerning Bell Operating Companies,”

impose renewed line-of-business restrictions on the activities of

the twenty remaining BOCs; § 153(4) of the Act makes quite clear

that the additional restrictions are only applicable to these twenty

specific, named corporations.   See 47 U.S.C. §§ 153(4) & 271-76.

It is these latter “Special Provisions” that are at the heart of

this case, and they must accordingly be examined in some detail.8

     Inconvenient to that purpose, the Special Provisions       are

drafted in that rather soulless bureaucratese that is an all too

familiar sight on the American legal landscape.   We have attempted

to pierce the statutory fog, however, and would summarize the

Special Provisions’ effect essentially as follows.

     First, under § 271, each BOC must obtain prior authorization

from the FCC before providing non-incidental long distance service

to customers within the states in which the BOC was allowed to

provide local service prior to the enactment of the Act (“in-region

long distance service”).   47 U.S.C. § 271(a) & (b).   The FCC is to


     8
      With the exception of § 276, relating to payphone service,
which has not been challenged.




                                 10
grant   authorization    only   after        a   number    of    complex     criteria

evidencing free competition in the particular local service market

have been established.        47 U.S.C. § 271(d)(3); see generally SBC

Communications, 138 F.3d at 413-14.              Even then, however, the BOC in

question may initially only provide long distance service through

a separate affiliate.     47 U.S.C. §§ 271(d)(3)(B) & 272(f)(1).                  The

BOCs are permitted to provide incidental long distance service and

long distance service to customers located outside of their regions

of former monopoly (“out-of-region long distance service”) without

significant     limitation    or    prior        authorization.         47     U.S.C.

§ 271(b)(2) & (3).

     Second, under § 273, the BOCs may not manufacture or provide

telecommunications equipment until they have met the requirements

for non-incidental, in-region long distance service in § 271(d),

and, once again, even then only through a separate affiliate for an

interim period.    47 U.S.C. §§ 272(f)(1) & 273(a).

     Finally,    under   §§   274   &   275,       the    BOCs   may   not   provide

electronic publishing or alarm monitoring services until February 8,

2001, unless they do so by way of a separate affiliate or joint

venture and, in the case of alarm monitoring, only if they were

engaged in the business prior to November 30, 1995.                    47 U.S.C. §§

274(a), 274(g)(2), & 275(a).




                                        11
     Essentially, the Special Provisions recreate most of the

original    line-of-business     prohibitions       of   the   MFJ,    with    some

tweaking.     In the case of information services, the recreation

represents a reimposition of restrictions that had already been

lifted under the regime of the MFJ.             In the case of in-region long

distance service and telecommunications equipment, however, the Act

simply changes the administrator and specifies the rules by which

Judge Greene’s long-running restrictions can be lifted.

                                     II

     On April 11, 1997, plaintiff SBC Communications, which is of

course one of the RBOCs,9 applied to the FCC pursuant to § 271 to

have the long distance line-of-business restriction lifted for its

local service area of Oklahoma.             The FCC determined that the

statutory criteria had not been met, and therefore denied the

application on June 26, 1997.       SBC appealed that ruling to the D.C.

Circuit,    where   it   was   affirmed    on    March   20,   1998.     See   SBC

Communications, 138 F.3d at 410.

     Without waiting for the outcome of that appeal, however, on

July 2, 1997, SBC and its subsidiaries filed suit against the United

     9
      SBC is currently parent to BOCs Southwestern Bell, Pacific
Bell, and Nevada Bell, and will become parent to Illinois Bell,
Indiana Bell, Wisconsin Bell, Michigan Bell, and Ohio Bell upon
completion of its planned merger with Ameritech, another RBOC.
Southwestern Bell provides local service to customers in Texas,
Missouri, Oklahoma, Arkansas, and Kansas.    Pacific Bell serves
California.




                                      12
States and the FCC in the Federal District Court for the Northern

District of Texas, alleging that all of the Special Provisions were

facially unconstitutional under the Bill of Attainder and Equal

Protection Clauses, and that § 274 violated the Free Speech Clause

as     well.      Several   long        distance   companies,    including     MCI

Telecommunications Corp., Sprint Communications Company, and AT&T,

the BOCs’ erstwhile parent, intervened on the government’s side in

the dispute, and two other RBOCs, US West Communications and Bell

Atlantic Corp., intervened on SBC’s. Bell Atlantic added a slightly

more    nuanced    separation      of    powers    challenge    to   SBC’s   other

constitutional complaints.

       On December 31, 1997, ruling on cross-motions for summary

judgment, District Judge Kendall held that the Special Provisions

constituted an unconstitutional bill of attainder and that they were

severable from the rest of the Act.                He therefore granted SBC’s

motion and declared the challenged sections void.               From this final

judgment the United States, the FCC, and the defendant-intervenors

timely appeal.

                                          III

       This court reviews the constitutionality of a federal statute

de novo.       United States v. Bailey, 115 F.3d 1222, 1225 (5th Cir.

1997).




                                           13
                                            IV

     On appeal, SBC and the other appellees urge all of the

arguments offered below as potential bases for affirming some or all

of the decision of the district court.                   We consider each contention

in turn, beginning with SBC’s primary and most substantial complaint

that the Special Provisions constitute a bill of attainder.

                                             A

     Article I, sec. 9, cl. 3 of the United States Constitution

provides that “[n]o Bill of Attainder or ex post facto law shall be

passed [by Congress].”10           As the Supreme Court has often clarified,

“[i]n        forbidding    bills     of    attainder,        the    draftsmen      of     the

Constitution       sought     to    prohibit       the    ancient    practice      of     the

Parliament in England of punishing without trial ‘specifically

designated       persons    or     groups.’”        Selective       Service      System    v.

Minnesota Public Interest Research Group, 468 U.S. 841, 847 (1984)

(quoting       United     States    v.    Brown,    381 U.S. 437,   447    (1965)).

Consistent with this characterization, the Court has generally

defined a bill of attainder as “‘a law that legislatively determines

guilt and inflicts punishment upon an identified individual without

provision of the protections of a judicial trial.’”                        Id. (quoting

Nixon v. Administrator of General Services, 433 U.S. 425, 468


        10
      Art. I, sec. 10, cl.                  1     contains    a    parallel      provision
applicable to the states.




                                             14
(1977)). Where, as here, the liability in question clearly attaches

by operation of the legislative act alone, the constitutional test

may be summarized in the following two-pronged test: First, has the

legislature     acted   with    specificity?      Second,   has   it   imposed

punishment?

     In this case, SBC argues that the Special Provisions constitute

a   bill   of    attainder      because    they   impose    line-of-business

restrictions on named corporations.            As SBC portrays the Special

Provisions, they represent Congress’s unconstitutional legislative

determination that the BOCs are the guilty spawn of AT&T, who

deserve to be deprived of their current ability to enter the long

distance, information services, and telecommunications equipment

markets as punishment for the immutable past antitrust violations

of their former parent.        The district court essentially agreed with

this analysis.

     Notwithstanding beguiling arguments that support the district

court’s holding, at bottom, we simply cannot find a constitutional

violation in this case.        Even assuming that the Bill of Attainder

Clause applies to corporations,11 and even assuming that the Special

      11
      Which does seem likely. Although the Court has yet to reach
the question directly, it has suggested as much in dictum. See
Plaut v. Spendthrift Farm, Inc., 514 U.S. 211, 239 n.9 (1995)
(indicating that the Clause applies to laws that punish “a single
individual or firm”) (emphasis added). Furthermore, it has been
established that a number of very similar constitutional rights do
apply in the corporate setting. See, e.g., Virginia Pharmacy Bd.




                                      15
Provisions are sufficient to meet the specificity prong of the

test,12 there simply cannot be a bill of attainder unless it is also


v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748 (1976)
(freedom of speech); United States v. Martin Linen Supply Co., 430
U.S. 564 (1977) (double jeopardy); Penn Central Transportation Co.
v. New York City, 438 U.S. 104 (1978) (takings); Marshall v.
Barlow’s, Inc., 436 U.S. 307 (1978) (searches and seizures);
Helicopteros Nacionales de Colombia v. Hall, 466 U.S. 408 (1984)
(due process); Metropolitan Life Ins. Co. v. Ward, 470 U.S. 869
(1985) (equal protection).
     12
      Again, probably a safe assumption in this case, as the
Special Provisions identify the burdened parties by name. In the
entirety of the Supreme Court’s attainder jurisprudence, the only
case to suggest that a statute naming individuals might not satisfy
the specificity prong of the test was the very unusual Nixon.
There, the Court indicated that a law requiring Richard M. Nixon by
name to turn over his presidential papers to the Administrator of
General Services might not be specific enough to constitute a bill
of attainder, because, as the only former president whose papers
were not protected in a presidential library, Nixon represented a
“legitimate class of one” for purposes of such legislation. Id.,
433 U.S. at 472. That unusual case seems inapposite to the one at
hand, particularly in the light of the fact that the rest of the
Court’s attainder jurisprudence, both subsequent and prior, has
consistently applied a broad interpretation of specificity. See,
e.g., Selected Service, 468 U.S. at 847 (noting that “‘[t]he
singling out of an individual for legislatively imposed punishment
constitutes an attainder whether the individual is called by name
or described in terms of conduct which, because it is past conduct,
operates only as a designation of particular persons’”) (quoting
Communist Party v. Subversive Activities Control Board, 367 U.S. 1,
86 (1961)); United States v. Brown, 381 U.S. 437 (1965) (finding
law applicable to past members of the Communist Party specific
enough to constitute an attainder); Cummings v. Missouri, 71 U.S.
(4 Wall.) 277 (1866) (noting that, although “bills [of attainder]
are generally directed against individuals by name,” they “may also
be directed against a whole class,” as “[t]he bill against the Earl
of Kildare and others, passed in the reign of Henry VIII,” which
“enacted that ‘all such persons which be or heretofore have been
comforters, abettors, partakers, confederates, or adherents unto
the said’ late earl, and certain other parties, who were named, ‘in
his or their false and traitorous acts and purposes, shall in




                                 16
the case that the Special Provisions impose punishment on the BOCs.

As Justice Scalia recently reiterated in Plaut v. Spendthrift Farm,

Inc., 514 U.S. 211 (1995):

     The premise that there is something wrong with
     particularized legislation is of course questionable.
     While legislatures usually act through laws of general
     applicability, that is by no means their only legitimate
     mode of action.    Private bills in Congress are still
     common, and were even more so in the days before
     establishment of the Claims Court. Even laws that impose
     a duty or liability upon a single individual or firm are
     not on that account invalid--or else we would not have
     the extensive jurisprudence that we do concerning the
     Bill of Attainder Clause, including cases which say that
     it requires not merely “singling out” but also
     punishment, and a case which says that Congress may
     legislate “a legitimate class of one.”

Id. at 239 n.9 (citing United States v. Lovett, 328 U.S. 303, 315-18

(1946), and Nixon, 433 U.S. at 472, for the two final propositions);

see also Selective Service, 468 U.S. at 851 (stating expressly that

“[e]ven if the specificity element were deemed satisfied,” the

provision at issue “would not necessarily implicate the Bill of

Attainder Clause,” because “[t]he proscription against bills of

attainder reaches only statutes that inflict punishment on the

specified   individual   or   group”).13   Because   punishment   is   a


likewise stand, and be attainted, adjudged, and convicted of high
treason’”) (quoting 28 Hen. VIII, c. 3 (1536)).
     13
      See also BellSouth Corp. v. FCC, 144 F.3d 58, 63-64 (D.C.
Cir. 1998) (finding punishment a necessary condition of a bill of
attainder, regardless of specificity, in rejecting an attack on
§ 274 of the Special Provisions at issue in this case); Dehainaut
v. Peña, 32 F.3d 1066, 1071 (7th Cir. 1994) (same with regard to a




                                   17
necessary element of an unconstitutional bill of attainder, and

because we can find in the Special Provisions no punishment--as that

term must be defined in the context of this case--our resolution of

that question is dispositive of the attainder claim.

                                   1

      As an initial matter, however, we must acknowledge that just

what constitutes “punishment” for purposes of the Bill of Attainder

Clause is a question of some historical and doctrinal complexity.

In   particular,   the   distinction    between   the   punitive   and   the

prophylactically regulatory, which is of course at the root of this

case, is admittedly a fine one.

      Under the common law, there were no such nuances: the very

concept of “attainder” was clearly limited to criminal cases of a

capital nature.    As Blackstone described it:

      When sentence of death, the most terrible and highest
      judgment in the laws of England, is pronounced, the
      immediate inseparable consequence by the common law is
      attainder. For when it is now clear beyond all dispute,
      that the criminal is no longer fit to live upon the
      earth, but is to be exterminated as a monster and a bane
      to human society, the law sets a note of infamy upon him,
      puts him out of it’s [sic] protection, and takes no


provision imposing a perpetual employment bar on the air traffic
controllers fired by President Reagan); Fresno Rifle and Pistol
Club, Inc. v. Van de Kamp, 965 F.2d 723, 727 (9th Cir. 1992) (same
with regard to a law affecting certain named firearms (and thus
their manufacturers)); but see BellSouth, 144 F.3d at 72 (Sentelle,
J., dissenting) (noting that, although “mere specificity may not
make an act a bill of attainder,” in “most cases the Court has
required little more”).




                                   18
      farther care of him than barely to see him executed. He
      is then called attaint, attinctus, stained, or blackened.
      He is no longer of any credit or reputation; he cannot be
      a witness in any court; neither is he capable of
      performing the functions of another man: for, by an
      anticipation of his punishment, he is already dead in
      law.    . . .      The consequences of attainder are
      forfeiture, and corruption of blood.

4 William Blackstone, Commentaries *373-74 (citing 3 Inst. 213).14

Tough stuff.       Nevertheless, and consistent with this definition,

common law bills of attainder were “such special acts of the

legislature,       as   inflict[ed]   capital   punishments     upon    persons

supposed to be guilty of high offences, such as treason and felony,

without      any   conviction   in    the   ordinary   course   of     judicial

proceedings.”15     3 Joseph Story, Commentaries on the Constitution of

      14
           As Blackstone further clarified:

      [W]hen judgment is once pronounced, both law and fact
      conspire to prove [the attainted person] completely
      guilty; and there is not the remotest possibility left of
      any thing to be said in his favour.        Upon judgment
      therefore of death, and not before, the attainder of a
      criminal commences: or upon such circumstances as are
      equivalent to judgment of death; as judgment of outlawry
      on a capital crime, pronounced for absconding or fleeing
      from justice, which tacitly confesses the guilt. And
      therefore either upon judgment of outlawry, or of death,
      for treason or felony, a man shall be said to be
      attainted.

Id.
      15
           For example, the 1685 attainder of James, Duke of Monmouth:

      WHEREAS James duke of Monmouth has in an hostile manner
      invaded this kingdom and is now in open rebellion,
      levying war against the king, contrary to the duty of




                                       19
the United States § 1338 at 209 (Boston 1833).    A similar act that

inflicted “a milder degree of punishment than death” was termed a

“bill of pains and penalties.”   Id. at 209-10.

     Although some of the Supreme Court’s earliest opinions appeared

to recognize that attainder was technically confined to capital

cases,16 its subsequent jurisprudence has uniformly supported a

broader sweep for the constitutional prohibition.        See, e.g.,

Fletcher v. Peck, 10 U.S. (6 Cranch) 87, 138 (1810) (Marshall, J.)

(“A bill of attainder may affect the life of an individual, or may

confiscate his property, or may do both.”); Cummings, 71 U.S. at 323

(“Within the meaning of the Constitution, bills of attainder include



     allegiance; Be by and with the advice and consent of the
     lords spiritual and temporal, and commons in this
     parliament assembled, and by the authority of same, That
     the said James duke of Monmouth stand and be convicted
     and attainted of high treason, and that he suffer pains
     of death, and incur all forfeitures as a traitor
     convicted and attainted of high treason.

1 Jac. II, c. 2 (1685), quoted in Nixon, 433 U.S. at 473 n.35.
     16
      See, e.g., Calder v. Bull, 3 U.S. (3 Dall.) 386, 389 (1798)
(noting that “the Parliament of Great Britain claimed and exercised
a power to pass [ex post facto] laws, under the denomination of
bills of attainder, or bills of pains and penalties; the first
inflicting capital, and the other less, punishment”); Marbury v.
Madison, 5 U.S. (1 Cranch) 137, 179 (1803) (Marshall, J.) (“The
constitution declares that ‘no bill of attainder or ex post facto
law shall be passed.’ If, however, such a bill should be passed
and a person should be prosecuted under it, must the court condemn
to death those victims whom the constitution endeavours to
preserve?”).




                                 20
bills of pains and penalties.”); Lovett, 328 U.S. at 314 (“‘A bill

of attainder is a legislative act which inflicts punishment without

a judicial trial.’”) (quoting Cummings, 71 U.S. at 323); Brown, 381
U.S. at 447 (noting that “the Bill of Attainder Clause [i]s not to

be given a narrow historical reading (which would exclude bills of

pains and penalties), but [i]s instead to be read in light of the

evil the Framers . . . sought to bar: legislative punishment, of any

form or severity, of specifically designated persons or groups”);

cf. 3 Story, Commentaries § 1338 at 210 (“But in the sense of the

constitution, it seems, that bills of attainder include bills of

pains and penalties.”) (citing Fletcher).17 Apart from making clear

     17
      Although our information is somewhat limited, see Note,
Beyond Process: A Substantive Rationale for the Bill of Attainder
Clause, 70 Va. L. Rev. 475, 477 (1984) (stating that “[t]here is no
record of any debate about including a ban on the bills in the
Constitution,” and that the provision “is scarcely mentioned by
contemporary commentators”), this broad construction of the
Clause’s reach would appear to be consistent with the contemporary
views of the Framers. In addressing Congress shortly after the
Whiskey Rebellion of 1794, President Washington opined that
“certain self-created societies” had been responsible for
encouraging the insurrection. 4 Annals of Cong. 788 (1794). As it
turned out, certain members of Congress were none too fond of these
“Democratic Societies” or “Jacobin Clubs” either, and when the
House considered its ceremonial reply to the President’s speech,
Rep. Fitzsimons of Pennsylvania moved to insert a paragraph
expressing “reprobation” of the societies. 4 Annals of Cong. 899.
As Professor Currie has described it, “the friends of France
exploded in wrath” at the suggestion.      See generally David P.
Currie, The Constitution in Congress: The Federalist Period 1789-
1801 190-91 (Chicago 1997). More to the present point, however,
James Madison was of the specific opinion that including the
paragraph would constitute a bill of attainder, because
“denunciation” was punishment for purposes of that provision of the




                                 21
that the Clause reaches punishment of a lesser severity than the

death penalty, however, these general statements provide little

assistance to our present inquiry.

     More guidance is found by considering the details of the

Court’s development of the punishment prong.                           In Cummings v.

Missouri, 71 U.S. (4 Wall.) 277 (1866), and its companion case, Ex

Parte        Garland,    71   U.S.    (4    Wall.)    333   (1866),     Justice   Field

considered whether laws requiring that persons swear an oath under

penalty of perjury disclaiming any past sympathy for the Confederacy

before engaging in certain professions18 constituted punishment for

attainder purposes.           Noting that “[t]he deprivation of any rights,

civil or political, previously enjoyed, may be punishment, the

circumstances           attending     and    the     causes     of    the   deprivation

determining this fact,” 71 U.S. at 320, and that “[d]isqualification

from the pursuits of a lawful avocation . . . may also[ be], and

often has been, imposed as punishment” under the English law, id.

(citing 4 Blackstone, Commentaries at *44), he held that the oath

requirements acted to exclude the burdened individuals from lawful

employment       on     the   basis   of    past     conduct,   and    were   therefore




Constitution.           4 Annals of Cong. 934.
        18
      Ministry   under   a  provision   of   Missouri’s   post-war
constitution in Cummings, and the practice of law in federal court
under a congressional enactment in Garland.




                                             22
punishment for attainder purposes.      See Cummings, 71 U.S. at 325;

Garland, 71 U.S. at 380.

     Although Cummings and Garland might be viewed as establishing

that any exclusion from a profession on the basis of past conduct

is punishment for attainder purposes,19 a closer examination reveals

a more subtle analysis.    In both cases, a four-vote dissent written

by Justice Miller was premised on the belief that the laws in

question were enacted not to punish the burdened individuals but

instead as a prophylactic measure to protect the public from their

probable future bad acts.     See Garland, 71 U.S. at 393-96 (Miller,

J., joined by Chase, CJ., and Swayne & Davis, JJ., dissenting)

(arguing that, in the light of recent historic events, the oath

requirement was merely a legitimate “qualification, exacted in self-

defence, of all who took part in administering the government . . .

and . . . was not passed for the purpose of inflicting punishment,

however merited, for past offences”).     Although obviously taking a

different view of the ultimate outcome, Justice Field appeared to

     19
          See, e.g., Cummings, 71 U.S. at 321-22:

     The theory upon which our political institutions rest is,
     that all men have certain inalienable rights--that among
     these are life, liberty and the pursuit of happiness; and
     that in the pursuit of happiness all avocations, all
     honors, all positions, are alike open to every one, and
     that in the protection of these rights all are equal
     before the law. Any deprivation or suspension of any of
     these rights for past conduct is punishment, and can be
     in no otherwise defined.




                                   23
agree with Justice Miller’s core proposition that a properly crafted

prophylactic measure could survive attainder analysis, even where

the finding of a propensity for future conduct was based solely on

past acts, and the result was a bar from future employment.                       See

Cummings, 71 U.S. at 319-20 (noting that “[i]t is evident from the

nature of the pursuits and professions of the parties . . . that

many   of     the   acts,   from    the   taint   of    which    they   must    purge

themselves, have no possible relation to their fitness for those

pursuits and professions” and that the oath requirement, therefore,

“was exacted, not from any notion that the several acts designated

indicated unfitness for the callings, but because it was thought

that the several acts deserved punishment”); Garland, 71 U.S. at 379

(“The legislature may undoubtedly prescribe qualifications for the

office, to which [the burdened individual] must conform, as it may,

where it has exclusive jurisdiction, prescribe qualifications for

the pursuit of any of the ordinary avocations of life.                            The

question, in the case, is not as to the power of Congress to

prescribe qualifications, but whether that power has been exercised

as a means for the infliction of punishment, against the prohibition

of the Constitution.”).

       This    relevance    of     applicational       context   and    the    proper

existence of a “prophylactic” exception to the Bill of Attainder




                                          24
Clause20 was developed further in Dent v. West Virginia, 129 U.S.
114 (1889), and Hawker v. New York, 170 U.S. 189 (1898).    First, in

Dent, Justice Field made a major interpretation of his own majority

opinions in Cummings and Garland in the context of a bill of

attainder challenge to a state law requiring certain educational

qualifications in order to practice medicine.    He held:

     The cases of Cummings v. State of Missouri, 4 Wall. 277,
     and of Ex parte Garland, id. 333, upon which much
     reliance is placed, do not, in our judgment, support the
     contention of the plaintiff in error. . . . They only
     determine that one who is in the enjoyment of a right to
     preach and teach the Christian religion as a priest of a
     regular church, and one who has been admitted to practice
     the profession of the law, cannot be deprived of the
     right to continue in the exercise of their respective
     professions by the exaction from them of an oath as to
     their past conduct, respecting matters which have no
     connection with such professions. Between this doctrine
     and that for which the plaintiff in error contends there
     is no analogy or resemblance.       The constitution of
     Missouri and the act of Congress in question in those
     cases were designed to deprive parties of their right to
     continue in their professions for past acts, or past
     expressions of desires and sympathies, many of which had
     no bearing upon their fitness to continue in their
     professions. The law of West Virginia was intended to
     secure such skill and learning in the profession of
     medicine that the community might trust with confidence
     those receiving a license under authority of the state.
129 U.S. at 125-28 (emphasis added).   In Hawker, the Court took the

Dent analysis one step farther and upheld a state ban on medical



     20
      The dissent erroneously credits us instead of Justices Miller
and Field with the “discovery” of this exception. We have only
supplied its moniker.




                                25
practice by convicted felons as also not constituting punishment for

purposes of the Bill of Attainder or Ex Post Facto Clauses. Relying

expressly on the above quoted language in Dent, the Court held that

the law was not unconstitutional because it did not “seek[] to

further punish a criminal, but only to protect . . . citizens from

physicians of bad character.”         Id. at 196.

     Further development of the prophylactic exception emerged under

Justice Frankfurter’s tutelage.            In United States v. Lovett, 328
U.S. 303 (1946), the Court examined a federal law that cut off

salary payments to certain named federal employees, allegedly due

to their “subversive” activities. Finding that the law “‘operate[d]

as a legislative decree of perpetual exclusion’ from a chosen

vocation,” and thus “accomplishe[d] punishment of named individuals

without    judicial   trial,”      Justice     Black   struck    it    down   as   an

unconstitutional bill of attainder. 328 U.S. at 316 (quoting

Cummings    and   Garland).        Justice     Frankfurter      took   a   slightly

different view, however.           Taking his cue from Hawker and the

historical    foundations     of    the   Clause    in   the    English    law,    he

reiterated that “punishment is a prerequisite” for a bill of

attainder, and that:

     Punishment presupposes an offense, not necessarily an act
     previously declared criminal, but an act for which
     retribution is exacted. The fact that harm is inflicted
     by governmental authority does not make it punishment.
     Figuratively speaking all discomfiting action may be
     deemed punishment because it deprives of what otherwise




                                          26
     would be enjoyed. But there may be reasons other than
     punitive for such deprivation. A man may be forbidden to
     practice medicine because he has been convicted of a
     felony, or because he is no longer qualified.        “The
     deprivation of any rights, civil or political, previously
     enjoyed, may be punishment, the circumstances attending
     and the causes of deprivation determining this fact.”
328 U.S. at 324 (Frankfurter, J., joined by Reed, J., concurring [in

the judgment]) (citing Hawker and Dent, and quoting Cummings, 71
U.S. at 320, respectively) (emphasis added).    Because he found no

indication in the text of the statute or the circumstances of its

passage that Congress intended it as a punitive measure, Justice

Frankfurter concluded that it was not a bill of attainder.   Id. at

324-27.21

     Following Lovett, Justice Frankfurter’s views on the Bill of

Attainder Clause commanded a majority for a number of cases in which

the Court rejected every attainder challenge that it considered.

See American Communications Ass’n v. Douds, 339 U.S. 382, 413-14

(1950) (Vinson, CJ.) (rejecting attainder challenge to federal law

conditioning recognition of a labor organization on the filing of

affidavits by its officers that they did not belong to the Communist

Party and did not believe in overthrow of the government by force);


      21
      The dissent dismisses our reference to Justice Frankfurter’s
concurrence in Lovett because it did not reflect the majority view
in that case. Such a back-of-the-hand to the alleged “cornerstone
of the majority’s theory” (see Dissent, p. __) ignores the
influence of the Frankfurtian view in many subsequent cases cited
herein.




                                 27
Garner v. Board of Pub. Works, 341 U.S. 716, 722-23 (1951) (Clark,

J.) (same as to municipal ordinance requiring employees to take oath

that they had not advocated, or belonged to organization advocating,

overthrow of government by force and violence in the preceding five

years); DeVeau v. Braisted, 363 U.S. 144, 160 (1960) (Frankfurter,

J.) (same as to state law prohibiting felons from soliciting or

receiving dues on behalf of any waterfront union); Flemming v.

Nestor, 363 U.S. 603, 617 (1960) (Harlan, J.) (same as to federal

law providing for the termination of Social Security benefits of

aliens who were deported on certain grounds); Communist Party v.

Subversive Activities Control Board, 367 U.S. 1, 86-88 (1961)

(Frankfurter, J.) (same as to federal law imposing registration and

other burdens on “Communist-action” organizations).      Although some

of these decisions were premised in part on a strict historical

reading22 of the Clause23 as requiring that a bill specify the

     22
          Since expressly abandoned.    See Brown, 381 U.S. at 447.
     23
      Based on Justice Frankfurter’s general model of bifurcated
constitutional adjudication:

     Broadly speaking two types of constitutional claims come
     before this Court.    Most constitutional issues derive
     from the broad standards of fairness written into the
     Constitution (e.g. “due process,” “equal protection of
     the laws,” “just compensation”), and the division of
     power as between States and Nation. Such questions, by
     their very nature, allow a relatively wide play for
     individual legal judgment. The other class gives no such
     scope. For this second class of constitutional issues
     derives   from   very   specific   provisions   of   the




                                   28
offense and clearly declare the guilt of the burdened individual or

class        to   be   unconstitutional,24      they   also   maintained     the

prophylactic exception developed in Hawker and Dent.                See, e.g.,

Douds, 339 U.S. at 413-14 (finding Lovett, Garland, and Cummings

distinguishable because “in the previous decisions the individuals

involved were in fact being punished for past actions; whereas in

this case they are subject to possible loss of position only because

there is substantial ground for the congressional judgment that

their        beliefs   and   loyalties   will   be   transformed   into   future

conduct,” and noting that, even though “the history of the [burdened



        Constitution.    These had their source in definite
        grievances and led the Fathers to proscribe against
        recurrence of their experience.         These specific
        grievances and the safeguards against their recurrence
        were not defined by the Constitution. They were defined
        by history. Their meaning was so settled by history that
        definition was superfluous. Judicial enforcement of the
        Constitution must respect these historic limits.     The
        prohibition of bills of attainder falls of course among
        these very specific constitutional provisions.

Lovett, 328 U.S. at 321 (Frankfurter, J., joined by Reed, J.,
concurring [in the judgment]).
        24
      See Lovett, 328 U.S. at 321-23 (Frankfurter, J., joined by
Reed, J., concurring [in the judgment]) (“The distinguishing
characteristic of a bill of attainder is the substitution of
legislative determination of guilt and legislative imposition of
punishment for judicial finding and sentence. . . . All bills of
attainder specify the offense for which the attainted person was
deemed guilty and for which the punishment was imposed. There was
always a declaration of guilt either of the individual or the class
to which he belonged. The offense might be a pre-existing crime or
an act made punishable ex post facto.”).




                                         29
individuals’] past conduct was the foundation for the judgment as

to what the future conduct is likely to be,” that fact “does not

alter the conclusion that [the statute] is intended to prevent

future action rather than to punish past action”); DeVeau, 363 U.S.

at 160 (finding that the state “sought not to punish ex-felons, but

to devise what was felt to be a much-needed scheme of regulation of

the waterfront, and for the effectuation of that scheme it became

important whether individuals had previously been convicted of a

felony”); Flemming, 363 U.S. at 617 (noting, with respect to the

statute before the Court, that “it cannot be said, as was said of

the statute in Cummings, that [the disability imposed] bears no

rational connection to the purposes of the legislation of which it

is a part, and must without more therefore be taken as evidencing

a Congressional desire to punish”) (citing Cummings, 71 U.S. at 319,

and Dent, 129 U.S. at 126).

     After this Frankfurtian phase, however, the Court appeared to

pointedly reassess the essential nature of the Clause, and the scope

of the punishment requirement.   In United States v. Brown, 381 U.S.
437 (1965), after surveying the above described cases, Chief Justice

Warren viewed the Bill of Attainder Clause as expressive of some of

the most fundamental ideals of separation of powers, in addition to

its more specific prohibition:

     [T]he Bill of Attainder Clause not only was intended as
     one   implementation  of   the  general   principle  of




                                 30
     fractionalized power, but also reflected the Framers’
     belief that the Legislative Branch is not so well suited
     as politically independent judges and juries to the task
     of ruling upon the blameworthiness of, and levying
     appropriate punishment upon, specific persons.     “Every
     one must concede that a legislative body, from its
     numbers and organization, and from the very intimate
     dependence of its members upon the people, which renders
     them liable to be peculiarly susceptible to popular
     clamor, is not properly constituted to try with coolness,
     caution, and impartiality a criminal charge, especially
     in those cases in which the popular feeling is strongly
     excited,--the very class of cases most likely to be
     prosecuted by this mode.” By banning bills of attainder,
     the Framers of the Constitution sought to guard against
     such dangers by limiting legislatures to the task of
     rulemaking.    “It is the peculiar province of the
     legislature to describe general rules for the government
     of society; the application of those rules to individuals
     in society would seem to be the duty of other
     departments.”
381 U.S. at 445-46 (quoting 1 Cooley, Constitutional Limitations

536-37    (8th   ed.   1927),   and        Fletcher, 10 U.S.   at   136,

respectively).25   Acting on this broad view of the Clause’s role in

     25
      See also Landgraf v. USI Film Prod., 511 U.S. 244, 267 n.20
(1994) (quoting Richmond v. J.A. Croson Co., 488 U.S. 469, 513-14
(1989) (Stevens, J., concurring in part and concurring in the
judgment)):

     Legislatures are primarily policymaking bodies that
     promulgate rules to govern future conduct.            The
     constitutional prohibitions against the enactment of ex
     post facto laws and bills of attainder reflect a valid
     concern about the use of the political process to punish
     or characterize past conduct of private citizens. It is
     the judicial system, rather than the legislative process,
     that is best equipped to identify past wrongdoers and to
     fashion remedies that will create the conditions that
     presumably would have existed had no wrong been
     committed.




                                      31
the constitutional structure, Chief Justice Warren held that the law

in question--making it a crime for a past or current member of the

Communist Party to hold certain union positions with a potential to

disrupt   interstate   commerce--was   an   unconstitutional   bill   of

attainder:

     The statute does not set forth a generally applicable
     rule decreeing that any person who . . . possesses
     certain characteristics . . . shall not hold union
     office, and leave to courts and juries the job of
     determining what persons . . . possess the specified
     characteristics. Instead, it designates in no uncertain
     terms the persons who possess the feared characteristics
     and therefore cannot hold union office without incurring
     criminal liability--members of the Communist Party.

Id. at 450.

     The broad holding in Brown was not without its caveats,

however, and to these we must turn in order to assess the precise

role of punishment in the case.        In distinguishing § 32 of the

Banking Act of 1933--providing that the officers, directors, and



and The Federalist No. 44, at 301 (James Madison) (J. Cooke ed.
1961):

     Bills of attainder, ex post facto laws, and laws
     impairing the obligation of contracts are contrary to the
     first principles of the social compact, and to every
     principle of sound legislation. . . . The sober people
     of America are weary of the fluctuating policy which has
     directed the public councils. They have seen with regret
     and with indignation, that sudden changes and legislative
     interferences in cases affecting personal rights, become
     jobs in the hands of enterprizing and influential
     spectators; and snares to the more industrious and less
     informed part of the community.




                                  32
employees of certain securities firms could not serve as officers,

directors, or employees of member banks in the Federal Reserve

System--from the statute at issue, the Court noted that:

     [The union law], unlike § 32 of the Banking Act, inflicts
     its deprivation upon the members of a political group
     thought to present a threat to national security. As we
     noted above, such groups were the targets of the
     overwhelming majority of English and early American bills
     of attainder.    Second, § 32 incorporates no judgment
     censuring or condemning any man or group of men.       In
     enacting it, Congress relied upon its general knowledge
     of human psychology, and concluded that the concurrent
     holding of the two designated positions would present a
     temptation to any man--not just certain men or members of
     a certain political party.       Thus insofar as § 32
     incorporates a condemnation, it condemns all men. . . .
     In designating bank officers . . . Congress merely
     expressed the [general] characteristics it was trying to
     reach in an alternative, shorthand way.

Id. at 453-54.

     Thus, although Brown began with a fairly broad construction of

the Clause, and thereby supplied SBC with a large portion of its

argument in the instant case, it did not purport fully to abandon

the prior development of the punitive element.       As the above

discussion makes clear, one of the key reasons that the Court found

§ 32 distinguishable was that it did not incorporate a “judgment

censuring or condemning any man or group of men.”     Further, the

Court explicitly left open the possibility of accomplishing non-

punitive, prophylactic economic legislation by way of “shorthand”

designations.




                                33
      This latter theme was picked up one last time in Nixon v.

Administrator of General Services, 433 U.S. 425 (1977), where the

Court   summarized   and   rationalized    its   extensive     attainder

jurisprudence and developed the most comprehensive analysis of the

punishment prong that has been offered to date.       In that case, the

Court upheld a law that, as noted, directed Richard M. Nixon by name

to turn over his presidential papers to the Administrator of General

Services.   After discussing why Nixon “constituted a legitimate

class of one,” see supra, note 12, the Court went on to explain

that, even if the specificity element were deemed to be satisfied,

it would still have to inquire whether Congress “‘inflict[ed]

punishment’ within the constitutional proscription.” 433 U.S. at

472-73 (quoting Lovett, 328 U.S. at 315).         After examining the

historical underpinnings of the Clause and noting that the statute

at issue did not involve any of the traditional examples of

“punishment” which had been held to implicate attainder analysis in

the   past--including   death,   imprisonment,   banishment,    punitive

confiscation of property, and employment bars (as evidenced by

Cummings)--the Court launched into a three-stage examination of

general punitive character.      See id. at 473-75.   First, the Court

noted that it “often has looked beyond mere historical experience

and has applied a functional test of the existence of punishment,

analyzing whether the law under challenge, viewed in terms of the




                                   34
type and severity of burdens imposed, reasonably can be said to

further nonpunitive legislative purposes.”             See id. at 475 (citing

Cummings, 71 U.S. at 319-320, Hawker, 170 U.S. at 193-194, and Dent,
129 U.S. at 128, among other cases).               Because the protection of

Nixon’s    presidential    papers    was       unquestionably    a   legitimate,

nonpunitive legislative purpose that the burdens imposed by the

statute were well designed to further, the Court concluded that the

law was nonpunitive under the functional approach.               See id. at 476-

78.   Next, the Court looked to legislative purpose.              Because there

was no indication in the legislative history of a specific intent

to punish--unlike in past cases like Lovett, where the House Report

characterized the named individuals as “‘subversive . . . and . . .

unfit . . . to continue in Government employment’”--the Court

concluded that this test also came out in favor of a nonpunitive

finding.    See id. at 478-80 (quoting Lovett, 328 U.S. at 312).

Finally,   the    Court   turned    to   the    structure   of   the   statutory

provisions.      Because it also evinced a nonpunitive quality to the

legislation, by protecting, for example, Nixon’s ability to access

the papers himself and to raise claims of privilege with regard to

them in court proceedings, the Court concluded that this test also

indicated a nonpunitive character.            See id. at 481-82.     Because the

statute did not “impose criminal penalties or other punishment,” the




                                         35
Court concluded that it was not a bill of attainder, regardless of

its specificity.      Id. at 482 (quotations omitted).

                                    2

     In the light of the 400 years of case law and history that we

have considered, we believe that Nixon stands, ultimately and

concisely, for the following proposition: if legislation has a

legitimately nonpunitive function, purpose, and structure, it does

not constitute punishment for purposes of the Bill of Attainder

Clause, even where it imposes the historically punitive sanction of

barring designated individuals from engaging in certain professions.

This statement is consistent with the older, traditional lines of

analysis   in   the    Court’s   attainder   jurisprudence,   including

particularly the prophylactic exception developed in Cummings,

Garland, Dent, Hawker, and Justice Frankfurter’s concurrence in

Lovett.    It is also not inconsistent with the more sweeping

separation of powers theory espoused by Chief Justice Warren in his

somewhat aberrant Brown opinion, at least to the extent that that

case left open the possibility of using “shorthand” designations in

otherwise proper categorical legislation.      Although some portions

of Nixon might be read to suggest that historical punishments are

“inherently suspect,”26 we find this suggestion inapposite to the

     26
      See id., 433 U.S. at 473 (noting that “the substantial
experience of both England and the United States with such abuses
of parliamentary and legislative power offers a ready checklist of




                                    36
particular area of employment bars. As Nixon makes clear, this type

of liability is only an “historical” punishment to the extent that

certain examples have been declared punitive in past cases like

Cummings and Lovett.   See Nixon, 433 U.S. at 474.      Because these

building blocks for the historical characterization themselves

contain the very seeds of the prophylactic exception, and because

Nixon’s “functional test” is rooted in that very exception as

developed in the employment bar cases of Hawker, Dent, and Cummings,

see Nixon, 433 U.S. at 475, it simply cannot be convincingly

maintained that employment bars are inherently historically punitive

without reference to Nixon’s other considerations.

     More importantly, however, such a reading would contradict the

Supreme Court’s own most recent recapitulation of the punishment

prong.   In Selective Service, the Court stated that:

     In deciding whether a statute inflicts forbidden
     punishment, we have recognized three necessary inquiries:
     (1) whether the challenged statute falls within the
     historical meaning of legislative punishment; (2) whether
     the statute, “viewed in terms of the type and severity of
     burdens imposed, reasonably can be said to further
     nonpunitive legislative purposes”; and (3) whether the
     legislative record “evinces a congressional intent to
     punish.”



deprivations and disabilities so disproportionately severe and so
inappropriate to nonpunitive ends that they unquestionably have
been held to fall within the proscription of Art. I, § 9” and that
“[a] statutory enactment that imposes any of those sanctions on
named   or   identifiable   individuals   would   be   immediately
constitutionally suspect”).




                                 37
468 U.S. at 852 (quoting Nixon, 433 U.S. at 473, 475-76, & 478,

respectively).      Nothing in Selective Service suggests that the

historical punishment test is ever dispositive on its own, or that

it should be conducted without reference to the actual history

underlying the sanction at issue, and we decline to read such a

ritualistic and unsensible formulation into the Clause.              See also

BellSouth, 144 F.3d    at   65   (stating     that   “[e]ven    measures

historically associated with punishment--such as permanent exclusion

from    an   occupation--have    been      otherwise   regarded     when   the

nonpunitive aims of an apparently prophylactic measure have seemed

sufficiently clear and convincing”) (internal quotations omitted);

Dehainaut, 32 F.3d at 1071 (stating that, “[e]ven where a fixed

identifiable group . . . is singled out and a burden traditionally

associated with punishment--such as permanent exclusion from an

occupation--is imposed, the enactment may pass scrutiny under bill

of   attainder   analysis   if   it   seeks   to   achieve   legitimate    and

nonpunitive ends and was not clearly the product of punitive

intent”).

                                      3

       Adapting the Selective Service formulation to this case in the

light of our inquiries, the question becomes whether the Special

Provisions, viewed in terms of the type and severity of burdens

imposed and the expressed intent of Congress, reasonably can be said




                                      38
to further nonpunitive legislative purposes such that the sanction

at issue, a bar from participation in certain businesses, is neither

historically nor functionally nor motivationally punitive.              We can

only conclude that they can, and therefore find that the Special

Provisions are constitutionally sound.

     First       and   perhaps   foremost,   we   think   that   the   Special

Provisions are not punitive because they do not impose a perpetual

bar on the BOCs’ entry into any of life’s avocations.            In Cummings,

Garland, and Lovett, the burdened individuals were barred from all

future employment in certain professions based on immutable past

acts.        Under the Special Provisions, on the other hand, the BOCs

will be allowed to enter each of the affected areas as soon as the

statutory criteria regarding competition in their local service

markets are met, and, in the case of information services, in 2001

regardless.        As the Supreme Court expressly stated in Selective

Service, “[a] statute that leaves open perpetually the possibility

of [qualifying for some specifically denied benefit] does not fall

within the historical meaning of forbidden legislative punishment.”
468 U.S. at 853.27


        27
      We recognize that meeting the competition criteria may not
be an easy matter for the BOCs. Still, nothing in the statute or
SBC’s recent experiences with the FCC and the D.C. Circuit leads us
to suspect that it will be impossible, and we are satisfied that
the BOCs will be able to emerge from the restrictions when it is in
their economic and business interest to meet the stiff criteria.




                                       39
     Second,    we   conclude    that    the     Special     Provisions   are   not

punishment because they serve a nonpunitive purpose: attempting to

ensure fair competition in the markets for local service, long

distance, telecommunications equipment, and information services.

Indeed, even under the MFJ, we do not understand that the line-of-

business restrictions imposed on the BOCs were intended to have a

punitive function.     As Judge Greene stated, the restrictions were

imposed because “[p]articipation in these fields carries with it a

substantial risk that the Operating Companies will use the same

anticompetitive techniques used by AT&T in order to thwart the

growth of their own competitors.”                United States v. AT&T, 552
F. Supp. at 224.      This rationale seems much more like a judgment

“condemning all men” in certain inherently conflicted positions than

an impermissible “judgment censuring or condemning any man or group

of men” for their personal conduct, see Brown, 381 U.S. at 453-54,

so to the extent that Congress was merely reimposing the MFJ, it did

not engage in action derivatively punitive. Furthermore, the actual

terms of the Special Provisions stay close to their legitimate ends.

By   clearly    linking    a     lifting       of    the    long   distance     and

telecommunications equipment restrictions to competition in the

BOCs’   local   markets,   and    by    making      the    structural   separation

condition for entry into the nascent and vulnerable information

services market temporary, Congress has tailored the burdens imposed




                                        40
to an appropriate end of promoting competition.                    Finally, and

although SBC has argued fervently to the contrary, the mere fact

that the Special Provisions are limited in application to the BOCs

(and thus do not cover other LECs with substantial local market

power, like GTE) does not cast substantial doubt on the fit of this

tailoring. As the D.C. Circuit has expressly recognized, “[b]ecause

the BOCs’ facilities are generally less dispersed than GTE’s, they

can exercise bottleneck control over both ends of a [long distance]

telephone call in a higher fraction of cases than GTE” (or any of

the other LECs, for that matter), and it is thus rational to subject

them to additional burdens in order to achieve the overall goal of

competitive local and long distance service.               BellSouth, 144 F.3d

at 67.

       Third, we reason that the Special Provisions are not punitive

because    neither    their     terms     nor   their     legislative    history

demonstrates the “smoking gun” evidence of punitive intent necessary

to establish a bill of attainder.             As the Supreme Court clarified

in     Selective   Service,     “‘unmistakable       evidence      of   punitive

intent . . . is required before a Congressional enactment of this

kind may be struck down’” on attainder grounds.               Id., 468 U.S. at

856 n.15 (quoting Flemming, 363 U.S. at 619); cf. Lovett, 328 U.S.

at 315 (for an example of such evidence).               To be sure, there were

some    isolated   references    in     congressional     debate   to   the   Bell




                                         41
System’s questionable business practices prior to the MFJ, which

were offered as evidence of the general potential for abuse of local

market power.        But, still, SBC has pointed us towards no indication

that the Special Provisions were themselves enacted to punish the

BOCs for past antitrust violations. Instead, the legislative record

is   really       quite    clear   that   Congress--certainly      as    a   whole--

considered the Special Provisions to be just what they appeared to

be: a prophylactic, compromise regulation of the BOCs’ local market

power        to   ensure   greater   competition   in   all   of   the       nation’s

telecommunications markets.

      Finally, and perhaps most fundamentally, we conclude that the

Special Provisions are not punitive because they were part of a

larger quid pro quo.               Combined with § 601(a)(1), the Special

Provisions represent a hard-fought compromise on a massive issue of

public policy which, in the end, contained both good and bad

elements for the BOCs.28             For example, although the information

        28
             See SBC Communications, 138 F.3d at 412:

        The question of how best to achieve [the goals of the
        Act] . . . was the subject of great debate. Some thought
        that the local and long-distance markets should be open
        to all competitors immediately. Others believed that the
        BOCs should have to wait until actual competition was
        introduced in their local markets before providing
        interLATA service, since it was claimed that the
        long-distance market is already competitive. As might be
        expected for an issue of this economic significance, an
        extended lobbying struggle ensued. The end product was
        a compromise between the competing factions.




                                           42
services restriction lifted under the MFJ was partially reimposed

under § 274, the BOCs were immediately freed, by operation of

§ 601(a)(1) and the other Special Provisions, from existing MFJ

restrictions on their ability to offer incidental and out-of-region

long distance service.    More importantly, the Special Provisions

gave the BOCs a clear delineation of what they needed to do to

achieve a lifting of all the old MFJ restrictions in the future--

certainly a step up, from the BOCs’ perspective, from being under

Judge Greene’s perpetual supervision. It is perhaps for this reason

that the BOCs have apparently consistently represented, outside of

litigation, that they were pleased with the Act.       Indeed, in a

public news release, SBC’s Chairman lauded the Act as “landmark

legislation” that would allow SBC “immediately [to] provide long-

distance service outside [its] . . . region and to [its] cellular

customers everywhere,” and that created “clear and reasonable

pathways” for SBC to obtain permission to provide in-region long

distance service in the future--“pathways that [SBC was] happy

with.”   The other BOCs made similar comments, and they clearly were

effective in persuading Congress of their support for the Act.   See

142 Cong. Rec. S393 (daily ed. Jan. 26, 1996) (remarks of Sen.

Pressler) (“We now have the regional Bell companies supporting the

bill and we have the long-distance companies supporting the bill.

That is an unusual, rare moment in American history when the




                                 43
regional Bells and long-distance companies are temporarily at peace,

so to speak.”); id. at S696 (daily ed. Feb. 1, 1996) (statement of

Sen. Kerrey) (noting that the Act was “a very unusual piece of

legislation in that the demand for it [wa]s coming from . . . the

whole range of corporations; . . . RBOC’s, long-distance, cable,

broadcast; all of them”); id. at S699 (daily ed. Feb. 1, 1996)

(statement of Sen. Lott) (“The telephone companies are supporting

this legislation.    The long-distance companies are supporting this

legislation--both of them would like to have a little more in their

sections,    but     basically     they   know    this    is   good

legislation . . . .”).   Be that as it may, it is at any rate clear

that a legislative quid pro quo on this level simply cannot be

punitive for attainder purposes.

     For all of the foregoing reasons, we find that the Special

Provisions ultimately are nonpunitive as an historical, functional,

and motivational matter. They are therefore not an unconstitutional

and odious bill of attainder as that term has been defined by the

Supreme Court.     To the extent that the district court concluded

otherwise, it was in error, and its decision on that point is

accordingly reversed.

                                   B

     As noted above, however, SBC and the other appellees also urge

three additional constitutional arguments as alternate bases for




                                   44
affirming the judgment of the district court.                      Having found the

Special Provisions not to constitute a bill of attainder, we must

obviously consider these alternate theories. We do so only briefly,

however, as they are far less substantial.

                                         1

     The appellees first make two interrelated arguments that the

Special    Provisions     violate    the      constitutional         requirement     of

separation of powers--i.e., that the Special Provisions represent

an arrogation to the legislative branch of powers functionally

vested    in   the   judicial   branch       by    the     very    firmament    of   the

Constitution.        See generally Plaut, 514 U.S. at 218-25 (noting,

among other things, that “[t]he Framers of our Constitution lived

among the ruins of a system of intermingled legislative and judicial

powers” and felt a “sense of a sharp necessity to separate the

legislative from the judicial” in designing their new system).

Despite their strong institutional pedigree, neither argument has

significant merit.

     First, the appellees contend that the Special Provisions

violate separation of powers because they address themselves to a

particular judicial consent decree--the MFJ--in such a way as to

alter the result.        They rely on the well accepted rule that it

violates separation-of-powers principles for Congress to reopen any

adjudication     that   represents    the         “final    word    of   the   judicial




                                         45
department” on a case.   See Plaut, 514 U.S. at 225-27.     Yet under

Pennsylvania v. Wheeling and Belmont Bridge Co., 59 U.S. (18 How.)

421 (1855), it has long been clear that Congress may change the law

underlying ongoing equitable relief, even if, as in Wheeling itself,

the change is specifically targeted at and limited in applicability

to a particular injunction, and even if the change results in the

necessary lifting of that injunction.    See id. at 429.    The only

real question on this point would seem to be whether Wheeling

survives the Court’s more recent separation of powers jurisprudence,

as recently recited in Plaut. In that case, however, Justice Scalia

could hardly have been more clear that “nothing in our holding today

calls [Wheeling] into question.”    Id., 514 U.S. at 232.

     Obviously, Wheeling survives, as all of the circuit courts to

consider separation-of-powers challenges to the Prison Litigation

Reform Act of 1995 recently concluded.    In those cases the courts

dealt with a statute, 18 U.S.C. § 3626(b)(2), that mandated the

termination of certain existing consent decrees if they were not

based upon a newly announced standard of factual findings.        In

upholding this provision in the face of a separation-of-powers

attack, five courts expressly held that Congress could interfere

with ongoing consent decrees, because such decrees were not “final




                                   46
judgments” for separation-of-powers purposes.29    Indeed, even the

one court to strike down § 3626(b)(2) was forced to concede that

“Wheeling established the principle that the state of the law at the

time a final judgment embodying a permanent injunction is entered

is not part of what is ‘final’ about the judgment.”       Taylor v.

United States, 143 F.3d 1178, 1182 (9th Cir. 1998) (Ristani, J.).


     29
      See Dougan v. Singletary, 129 F.3d 1424, 1426 (11th Cir.
1997) (per curiam) (“As the Court explained in Plaut v. Spendthrift
Farm, Inc., a true ‘final judgment’ here means not an appealable
judgment, but one that represents the ‘last word of the judicial
department with regard to a particular case or controversy.’
Consent decrees are final judgments, but not the ‘last word of the
judicial department.’”); Inmates of Suffolk County Jail v. Rouse,
129 F.3d 649, 657 (1st Cir. 1997) (Selya, J.) (“Plaut and Wheeling
Bridge, read together, teach that equity requires, and the
separation of powers principle permits, legislatures to direct that
courts respond to changes in substantive law by revisiting forward-
looking injunctions.”); Benjamin v. Jacobsen, 124 F.3d 162, 171 (2d
Cir. 1997) (Calabresi, J.) (“In distinguishing Wheeling Bridge, the
Plaut Court implicitly drew a similar distinction between two kinds
of final judgments for separation of powers purposes--final
judgments without prospective effects, which could not be
constitutionally revised through legislation, and final judgments
with prospective effects, whose effects could be constitutionally
so revised.”); Gavin v. Branstad, 122 F.3d 1081, 1087 (8th Cir.
1997) (Bowman, J.) (“Plaut does not hold that final judgments are
invariably immune to congressional tinkering; what Plaut protects
is ‘the last word of the judicial department with regard to a
particular case or controversy.’ In a continuing case, a consent
decree is not the last word of the courts in the case, even after
the decree itself has become final for purposes of appeal.”);
Plyler v. Moore, 100 F.3d 365, 371 (4th Cir. 1996) (Wilkins, J.)
(“[A]s made clear by the Court in Plaut, an attempt to alter
legislatively a legal judgment violates the separation-of-powers
doctrine. A judgment providing for injunctive relief, however,
remains subject to changes in the law.      These principles apply
equally to consent decrees and litigated judgments.”) (citations to
Wheeling and other cases omitted).




                                 47
     Despite this great weight of authority, the appellees counter

that the congressional interference in this case is more suspect,

because it is so specific.          Yet, as noted, the legislation in

Wheeling was rife with specificity: the change effected by Congress

was specifically directed at altering the legal status of a single,

named   bridge   in   order   to   change   the   result   of   a   particular

injunction.      See id., 59 U.S. at 429.            Specificity was also

manifestly evident in the more recent related case of Robertson v.

Seattle Audubon Society, 503 U.S. 429, 434-35, 437-40 (1992), where

Justice Thomas, writing for a unanimous Court, found no separation-

of-powers problem in a statute that changed the law with respect to

two pending lawsuits identified by name and caption number.             In the

light of all these precedents, we simply cannot see a separation-of-

powers problem based on the Special Provisions’ interference with

the MFJ in this case.

     That leaves the second line of attack, which, as we understand

it, is a not-too-well-defined argument that all of the problematic

aspects of the Special Provisions--including particularly their

specificity, their interference with the MFJ, and the near-punitive

nature of the liability they impose--when added together somehow

amount to a separation-of-powers violation that is greater than the

sum of its parts. Although this argument finds appealing rhetorical

support in the more sweeping statements of some of the Court’s older




                                      48
cases, including particularly the admonition offered by Justice

Marshall in Fletcher and seconded by Chief Justice Warren in Brown

that “[i]t is the peculiar province of the legislature to describe

general rules for the government of society; the application of

those rules to individuals in society would seem to be the duty of

other departments,” see Brown, 381 U.S. at 446, it is squarely and

specifically contradicted by Plaut.   In that case, Justice Breyer

raised a very similar argument in his one-vote concurrence.      See

id., 514 U.S. at 241-46. Justice Scalia’s six-vote majority opinion

soundly rejected it, however, noting (in addition to the above-

quoted statement from footnote nine) that:

     The nub of th[e] infringement consists not of the
     Legislature’s acting in a particularized and hence
     according to the concurrence) nonlegislative fashion; but
     rather   of    the   Legislature’s   nullifying    prior,
     authoritative judicial action. It makes no difference
     whatever to that separation-of-powers violation that it
     is in gross rather than particularized . . . or that it
     is not accompanied by an “almost” violation of the Bill
     of Attainder Clause, or an “almost” violation of any
     other constitutional provision.

See id. at 239 & n.9.    In the light of Plaut, there is thus no

viability to the “amorphous” theory either, and the appellees’

separation-of-powers challenge in this case must fail.

                                2

     The appellees next argue that the Special Provisions violate

the Equal Protection Clause by discriminating against the BOCs by

name.   Under City of New Orleans v. Dukes, 427 U.S. 297 (1976),




                                49
however, specification of named parties in economic regulation is

clearly permissible for equal protection purposes so long as the

regulation is rationally related to a legitimate governmental

interest and does not trammel fundamental personal rights or draw

upon inherently suspect distinctions such as race, religion, or

alienage.    Id. at 304-06.    As should be manifest from the entire

history of this area of the law, regulation of an LEC’s conduct in

the local telephone service market neither restricts fundamental

individual rights nor lacks rational relation to the government’s

legitimate   interest   in    ensuring   greater   competition   in   all

telecommunications markets.     Furthermore, the specification of the

BOCs in the Special Provisions at issue here was not based on

invidious criteria like race, religion, or alienage.       As such, the

Special Provisions are not inconsistent with the Equal Protection

Clause.

                                    3

     Finally, the appellees urge that, even if the other Special

Provisions are allowed to stand, § 274 must go as it impermissibly

infringes the BOCs’ right to free speech. The D.C. Circuit recently

rejected an identical challenge to § 274 by another RBOC, however,

see BellSouth, 143 F.3d at 67-71, and we can find no reason to

disagree with its result and analysis.      Because § 274 does not in

any way differentiate speech on the basis of content, its speech




                                   50
restricting provisions are subject only to (at most) intermediate

scrutiny review under Turner Broadcasting System, Inc. v. FCC, 512
U.S. 622, 642 (1994) (Turner I). Under that standard, a restriction

will be upheld “if it advances important governmental interests

unrelated to the suppression of free speech and does not burden

substantially      more    speech   than       necessary      to   further      those

interests.”     Turner Broadcasting System, Inc. v. FCC, 117 S. Ct.
1174, 1186 (1997) (Turner II). Obviously, the competition-enhancing

interests discussed above are manifestly sufficient to meet the

first    hurdle.     Furthermore,     because       §   274    merely    imposes   a

structural separation requirement on speech activities, not an

absolute bar, its restrictions are practically de minimis in this

necessarily     corporate     context,        and   certainly      do   not   burden

substantially      more    speech   than       necessary      to   accomplish    its

legitimate goals.         For these reasons, the contention that § 274

violates the BOCs’ right to free speech is entirely lacking in

merit.

                                         V

     In the end, the constitutional prohibition against bills of

attainder is a specific rather than a general guaranty of rights.

Cf. Lovett, 328 U.S. at 321 (Frankfurter, J., joined by Reed, J.,

concurring [in the judgment]). Nothing in the Court’s jurisprudence

should be read to allow that specific guaranty wholly to escape the




                                         51
implications of its historical origins, and since the age of

Blackstone and before, it has been clear that for a bill to attaint,

it simply must invoke the punitive.         In this case, that has not

occurred.     Although the Special Provisions may well constitute a

legislative judgment that the BOCs currently have an inherent and

natural potential to restrain competition by virtue of their local

market power, the Act does not declare them monsters or otherwise

seek to punish them on the basis of past conduct, and thus does not

run   afoul   of   the   Bill   of   Attainder   Clause.    Because   the

Constitution’s additional requirements of separation of powers,

equal protection of the laws, and free speech are also not even

arguably infringed by the Act, the judgment of the district court

is accordingly

                                                       R E V E R S E D.30

      30
      We are unable to see this case in the single-minded terms
expressed in the dissenting opinion. We have faithfully, to the
best of our ability, recounted the sinuous journey of bills of
attainder from the earliest days to the present day.        Like a
Christmas pie, these cases--as a whole and indeed individually--
provide a little something for every taste, and are rich with
selective quotes to support a chosen conclusion. In arriving at
our conclusions, we have tried to synthesize these diverse
expressions and applications of the bill of attainder clause in
order to apply it in this context of business regulation--its first
such application. What we think the dissenting opinion has not
observed in its straightforward stride is that attainder requires
an element of punishment. There are employment bars and there are
employment bars--some of the same character, others of a different
character. A non-perpetual legislative bar, which forbids only a
corporation’s participating in a particular segment of the general
business in which the corporation is engaged is not punishment when




                                     52
that bar is enacted for nonpunitive appropriate legislative
purposes under conditions to which that business effectively has
agreed. Indeed, we are not sure the dissent is otherwise convinced
given its acknowledgment that there is no real “victim” of Congress
in this case.




                                53
JERRY E. SMITH, Circuit Judge, dissenting:



     En route to minting a “regulatory exception” to the Bill of

Attainder    Clause,    the   majority     holds   that   punishment   is    not

punishment when it is inflicted with a “prophylactic” intent.                The

majority    reaches    this   cherished    goal    by   stitching   together   a

patchwork of concurrences and dissents and by brushing aside binding

Supreme Court majority opinions as “aberrant” and “unsensible.”

I respectfully dissent.



                                     I.

     The Telecommunications Act of 1996 singles out twenty named

corporations for severe line-of-business restrictions characterized,

in the Act's telling language, as the “Special Provisions.”                 This

case hinges on whether these economic restrictions, which bar the

named firms from lucrative telecommunications markets, amount to

legislative “punishment” as historically understood.



                                     A.

     The Supreme Court has consistently held that bars to employment

constitute punishment for purposes of the Bill of Attainder Clause.

In one of the earliest bill of attainder cases, Cummings v.

Missouri, 71 U.S. (4 Wall.) 277, 320 (1866), the Court observed that




                                      54
“[d]isqualification from the pursuits of a lawful avocation . . .

may also, and often has been, imposed as punishment.”                    The Court

struck down, as a bill of attainder, a provision in the Missouri

Constitution prohibiting Confederates or their sympathizers from

holding certain jobs.        The Court recognized that “in the pursuit of

happiness all avocations, all honors, all positions, are alike open

to every one, and that in the protection of these rights all are

equal before the law. Any deprivation or suspension of any of these

rights for past conduct is punishment, and can be in no otherwise

defined.”     Id. at 321-22 (emphasis added).

      The law has not changed.               In Ex parte Garland, 71 U.S.

(4 Wall.) 333 (1866), the Court applied Cummings's reasoning to

strike down, as a bill of attainder, a federal statute barring

Confederates from practicing in the federal courts.               More recently,

in   United   States    v.   Lovett,    328 U.S. 303    (1946),    the   Court

reaffirmed     the   principle       that    line-of-work      restrictions      are

inherently punitive, invalidating a federal statute terminating the

salaries of three named federal employees.              And in United States v.

Brown, 381 U.S. 437 (1965), the Court once again held that a statute

proscribing     entry   into     a    certain    line    of    work     constituted

punishment, striking down a federal statute that forbade members of

the Communist Party from serving as labor union officials.




                                        55
                                        55
     Any   doubt    that    employment   bars   fall   squarely   within   the

historical conception of punishment was erased by the Court's two

most recent bill of attainder cases.          In Nixon v. Administrator of

Gen. Servs., 433 U.S. 425, 474 (1977), the Court canvassed the

various burdens historically deemed punitive, concluding that “[o]ur

country's own experience with bills of attainder resulted in the

addition     of   another    sanction    to   the   list   of   impermissible

legislative punishments: a legislative enactment barring designated

individuals or groups from participation in specified employments

or vocations . . . .”

     The Court's latest pronouncement, in Selective Serv. Sys. v.

Minnesota PIRG, 468 U.S. 841 (1984), echoes Nixon:                “In our own

country, the list of punishments forbidden by the Bill of Attainder

Clause has expanded to include legislative bars to participation by

individuals or groups in specific employments or professions.”
468 U.S. at 852. Indeed, employment bars “have constituted the most

common sort of statutes struck down by the Court as unconstitutional

bills of attainder.”        BellSouth Corp. v. FCC, 144 F.3d 58, 72-73

(D.C. Cir. 1998) (Sentelle, J., dissenting) (citing Selective

Service, 468 U.S. at 852).

     The majority's ancillary argument that “the Special Provisions

are not punitive because they do not impose a perpetual bar” is

meritless.    The majority quotes Selective Service, 468 U.S. at 853,




                                        56
                                        56
which states that “[a] statute that leaves open perpetually the

possibility of [qualifying for some specifically denied benefit]

does not fall within the historical meaning of forbidden legislative

punishment” (brackets added by majority).       But in Brown, the Court

had already considered and rejected the majority's escapability

argument, explaining:

     We do not read [two prior cases] to have set up ines-
     capability as an absolute prerequisite to a finding of
     attainder. Such an absolute rule would have flown in the
     face of explicit precedent, Cummings v. Missouri, 4 Wall.
277, 324, as well as the historical background of the
     constitutional   prohibition.      A  number   of   ante-
     Constitution   bills   of   attainder   inflicted   their
     deprivations upon named or described persons or groups,
     but offered them the option of avoiding the deprivations,
     e.g., by swearing allegiance to the existing government.
381 U.S. at 457 n.32.     This illustrates that the Bill of Attainder

Clause cannot be avoided simply by inserting into the statute a

means of escape. The fact that the federal government holds the key

to the Baby Bells' prison is irrelevant.



                                    B.

     Faced with the unhappy reality of well over a century of

Supreme   Court   cases   holding   that   employment   bars   constitute

punishment, the majority announces the discovery of a heretofore

unrecognized exception to the Bill of Attainder Clause:              the

“prophylactic exception.” Apparently this creature awakens only in




                                    57
                                    57
cases    such    as   thisSSwhen     Congress    punishes,     but   acts   with   a

beneficent, regulatory intent.

      The method through which the majority traces the evolution of

the “prophylactic exception” reveals its suspect pedigree.                     The

exception's origin is said to lie in Justice Miller's dissent in

Garland, where he suggested that the employment bar at issue was not

punitive because Congress did not intend it as such.                        Rather,

Justice Miller argued, the statute should properly be viewed as a

prophylactic measure, because Congress merely sought to protect the

public from the future misdeeds of the attainted individuals.                   See

71 U.S. (4 Wall.) at 393-96 (Miller, J., dissenting).

      This theory, rejected by the Garland majority, was purportedly

adopted some decades later in Dent v. West Virginia, 129 U.S. 114

(1889), and Hawker v. New York, 170 U.S. 189 (1898).                  Unlike most

of    the   authorities       the    majority    relies   on    to   support    the

prophylactic exception, Dent and Hawker are majority opinions.                  But

they have little to say about this case:              The statute at issue in

Dent did not single out individuals for punishment, but concerned

a state's generally applicable licensing requirements; similarly,

the burden in Hawker was imposed on a class rather than named

individuals.      In any event, no subsequent case has interpreted Dent

and     Hawker   the    way    the    majority    does    hereSSas    authorizing




                                         58
                                         58
congressional punishment of individuals as long as the statute can

be said to prevent future harms.

     The    cornerstone      of    the    majority's    theory          is    Justice

Frankfurter's concurrence in Lovett, 328 U.S. at 318.                        Although

Justice Frankfurter distinguished between “harm [that is] inflicted

by government authority” and “punishment,” id. at 324 (Frankfurter,

J., concurring), the majority of the Court refused to embrace this

view.    Cf. Seminole Tribe of Florida v. Florida, 517 U.S. 44, 66

(1996)   (holding   that    a     minority    opinion   is   “of    questionable

precedential   value,      largely    because    a   majority      of    the    Court

expressly disagreed with the rationale of the plurality”).                     Rather

than adopt Justice Frankfurter's narrow reading of the Bill of

Attainder Clause, the Court majority held that the challenged law,

which terminated the salaries of three named federal employees,

“'operates as a legislative decree of perpetual exclusion' from a

chosen vocation” and therefore “clearly accomplishes the punishment

of named individuals without a judicial trial.”              Lovett, 328 U.S.

at 316 (quoting Garland, 71 U.S. (4 Wall.) at 377).                 The majority

quite plainly equated employment bars with punishment.

     Finally, Brown and Nixon foreclose any suggestion that the full

Court subsequently adopted Justice Frankfurter's minority view.

Brown, which the panel majority cryptically claims “did not purport

fully to abandon the prior development of the punitive element,”




                                         59
                                         59
concluded that the employment restriction at issueSSbarring members

of the Communist Party from holding certain jobsSSamounted to

punishment.    The Court surveyed its bill of attainder jurisprudence

and, relying on Garland and Lovett, held that the statute “plainly

constitutes a bill of attainder” because “it designates in no

uncertain terms the persons who possess the feared characteristics

and therefore cannot hold union office . . . .” 381 U.S. at 449,

450.

       Nixon is even more direct.         There, the Court explained that

“legislative enactment[s] barring designated individuals or groups

from participation in specified employments or vocations” are

“impermissible” and “unquestionably have been held to fall within

the proscription of Art. I, § 9.” 433 U.S. at 473, 474.          This stark

language    leaves   little   room    for      the   majority's   “prophylactic

exception”:      Impermissible       is   impermissible.          Once    a   court

determines that Congress has imposed a burden historically deemed

punitive, such as the employment bar at issue here, that is the end

of the analysis. The majority protests that such a reading of Nixon

is “ritualistic and unsensible,” but it is difficult to squeeze a

prophylactic exception out of the Court's statement that “[a]

statutory enactment that imposes [an employment bar] on named or

identifiable    individuals    would      be   immediately   constitutionally

suspect.”    Id. at 473 (emphasis added).




                                       60
                                       60
     Moreover, to the extent the Court considered congressional

purpose in passing the law, it did so only after it had determined

that the challenged burden did not fit the historical definition of

punishment; its consideration of legislative intent was a means of

ensuring that “new burdens and deprivations [are not] legislatively

fashioned    that   are   inconsistent      with   the   bill    of   attainder

guarantee.”    Id. at 475.

     The Court began its analysis by asking whether the burdenSSthe

confiscation of presidential recordsSSfell into the category of

“immediately suspect” punishments, such as a bar to employment.

After concluding that President Nixon “cannot claim to have suffered

any of these forbidden deprivations at the hands of Congress,” the

Court remarked that “our inquiry is not ended by the determination

that the [statute] imposes no punishment traditionally judged to be

prohibited by the Bill of Attainder Clause.”         Id. at 475.      Only then

did the Court turn to legislative purposeSSan inquiry that would not

have been necessary if President Nixon had suffered one of the

“forbidden” deprivations.

     The    Selective     Service   Court    clarified    this    point.     It

explained:

          Our inquiry does not end with a determination that
     [the statute] does not inflict punishment in its
     historical sense. To ensure that the Legislature has not
     created an impermissible penalty not previously held to
     be within the proscription against bills of attainder, we




                                     61
                                     61
     must determine whether the challenged statute can be
     reasonably said to further nonpunitive goals.
468 U.S. at 853-54 (citing Nixon, 433 U.S. at 475-76).

     The majority's reading of these cases is sadly ironic. In both

Nixon   and   Selective      Service,       the    Court    sought      to    expand    the

protections     of   the    Bill     of    Attainder        Clause   by       looking    to

legislative     purpose.       The        Court's    concern      was    congressional

creativity in dreaming up new burdens that fell outside the category

of burdens historically deemed punitive; by considering legislative

intent,   the   Court      erected    an       additional    safeguard        to     protect

individuals from new types of congressionally-devised punishment.

     The majority's interpretation, by contrast, contracts the scope

of the clause.       The majority looks to legislative intent not to

protect citizens from congressional overreaching, but as a means of

empowering Congress to pass punitive laws it could not otherwise

enactSSsimply by claiming an intent to “regulate” rather than

punish.   Thanks to the prophylactic exception, Congress may now

single out individuals for punishments that were, until today,

routinely held unconstitutional.



                                            C.

     In   deeming     nonpunitive          a     burden    that   the        Nixon    Court

characterized as “unquestionably” punitive, 433 U.S. at 473, the




                                            62
                                            62
majority reasons that punishment is not really punishment if it is

inflicted for preventive purposes.    The majority concludes that

“[a]lthough the Special Provisions may well constitute a legislative

judgment that the BOCs currently have an inherent and natural

potential to restrain competition by virtue of their local market

power, the Act does not declare them monsters or otherwise seek to

punish them on the basis of past conduct, and thus does not run

afoul of the Bill of Attainder Clause.”   The majority distinguishes

between retribution (the imposition of a burden for wrongful past

conduct) and prevention (the imposition of a burden to reduce the

likelihood of future harmsSShere, antitrust violations).

     This distinction is flatly contradicted by Brown, which rejects

such a cramped view of punishment and undermines the majority's

novel interpretation of the clause.   In holding that an employment

bar constituted punishment, even when imposed for prophylactic

purposes, the Court explained:

     It would be archaic to limit the definition of
     “punishment” to “retribution.” Punishment serves several
     purposes:   retributive, rehabilitative, deterrentSSand
     preventive. One of the reasons society imprisons those
     convicted of crimes is to keep them from inflicting
     future harm, but that does not make imprisonment any the
     less punishment.

     Historical considerations by no means compel restriction
     of the bill of attainder ban to instances of retribution.
     A number of English bills of attainder were enacted for
     preventive purposesSSthat is, the legislature made a
     judgment, undoubtedly based largely on past acts and




                                 63
                                 63
     associations . . . that a given person or group was
     likely to cause trouble (usually, overthrow the
     government) and therefore inflicted deprivations upon
     that person or group in order to keep it from bringing
     about the feared event.
381 U.S. at 458-59.

     Consider a statute that sentences to death a named individual

who announces that he has criminal tendenciesSSbut has yet to commit

a crime.     Under the majority's theory, this law is not a bill of

attainder:      It does not “seek to punish on the basis of past

conduct,” and it serves a legitimate prophylactic function.           This

hypothetical illustrates the impossibility of confining the clause's

protections to retributive measures.           As the Court explained, a

burden is rendered no less punitive by being based on future, rather

than past, wrongdoing.

     In fact, the majority's concession that “the Act may well

constitute a legislative judgment that the BOCs currently have an

inherent and natural potential to restrain competition” falls

squarely within the Court's description of a bill of attainder:

when “the legislature [makes] a judgment . . . that a given person

or group [is] likely to cause trouble . . . and therefore [inflicts]

deprivations upon that person or group in order to keep it from

bringing about the feared event.”          Id. at 458-59.   Here, Congress

made a legislative judgment that the BOC's were likely to cause

troubleSSthey    were   likely   to   commit   antitrust    violationsSSand




                                      64
                                      64
inflicted deprivations (severe line-of-business restrictions) in

order to keep the Baby Bells from bringing about the feared event.

Accordingly, under a straightforward application of Brown, the

“prophylactic exception” is a chimera, and the Special Provisions

are a bill of attainder.



                                      D.

     In sum, the unbroken line of Supreme Court precedent compels

the conclusion that the Special Provisions, because they impose an

employment bar, constitute historical punishment forbidden by the

Bill of Attainder Clause.       The Court has never held that Congress

can single out named individuals for burdens historically deemed

punitive simply because legislators are animated by a well-meaning,

regulatory spirit.     Yet that is precisely what the majority holds

today, sidestepping the Nixon Court's statement, 433 U.S. at 473,

that this type of law is “immediately constitutionally suspect.”



                                      II.

     The   Bill   of   Attainder     Clause   has   long     been   regarded   as

protecting     unpopular     individuals      or    groups     from   trial-by-

legislature.      As   the   Court    explained      in    South    Carolina   v.

Katzenbach, 383 U.S. 301, 324 (1966), the clause protects those “who

are peculiarly vulnerable to nonjudicial determinations of guilt.”




                                      65
                                      65
A quick survey of the caselaw confirms this view:          The clause has

been    invoked   to   rescue   Confederates    and   Communists     from

congressional wrath.

       And that is what makes the Bill of Attainder analysis so

unusual in this context:    The Baby Bells, represented by armies of

lawyers and lobbyists, hardly fit anyone's notion of a helpless

victim.    Moreover, there is evidence in the record that the Baby

Bells, by their own account, prevailed in the legislative process.

While their apparent consent to the Special Provisions does not

estop them from challenging the restrictions in this court, it

certainly undercuts their claim to victimhood.            As the majority

notes, the Special Provisions were part of a larger quid pro quo.

       But the Bill of Attainder Clause serves a dual purpose:           Not

only does it rescue individuals from trial-by-legislature, it also

preserves the separation of powers.         The clause is a check on

Congress's power to legislate; it forbids Congress from passing

punitive laws that target individuals.        Congress may, of course,

pass   laws   conferring   benefits   on   individuals,    see   Plaut    v.

Spendthrift Farm, Inc., 514 U.S. 211, 239 n.9 (1995), but when it

wishes to impose punishment, it must legislate in general terms and

allow the judicial branch to decide which individuals have violated

the laws and must be punished.




                                  66
                                  66
     The   Court    explained   the    clause's    role    in   preserving   the

separation of powers most thoroughly in BrownSSan opinion the panel

majority   tars    as   “somewhat     aberrant.”     The    Court   began    its

discussion by reviewing the history of the clause, describing it as

a barrier “to ensure that the legislature would not overstep the

bounds of its authority and perform the functions of the other

departments.” 381 U.S. at 444 (emphasis omitted).          It then stated

precisely why the statute, which imposed an employment bar on

members of the Communist Party, violated the clause:

     In [enacting the statute] Congress has exceeded the
     authority granted it by the Constitution. The statute
     does not set forth a generally applicable rule decreeing
     that any person who commits certain acts or possesses
     certain characteristics (acts and characteristics which,
     in Congress' view, make them likely to initiate political
     strikes) shall not hold union office, and leave to courts
     and juries the job of deciding what persons have
     committed the specified acts or possess the specified
     characteristics. Instead, it designates in no uncertain
     terms the persons who possess the feared characteristics
     . . . .

Id. at 450.

     The Court noted that Congress was free to pass laws weeding

subversives out of the labor movementSSonly it had to do so through

generally applicable legislation, otherwise it overstepped its

constitutional bounds.       In language directly applicable to the

instant case, the Court explained that Congress “cannot specify the

people upon whom the sanction it prescribes is to be levied.             Under




                                       67
                                       67
our Constitution, Congress possesses full legislative authority, but

the task of adjudication must be left to other tribunals.”   Id. at

461.

       Brown stands for the idea that the Bill of Attainder Clause

protects not only individual liberty, but also the other branches

of government.     The clause, in other words, helps ensure that

Congress does not encroach on the executive's or judiciary's turf.

As the Court concluded, id. at 442, “the Bill of Attainder Clause

was intended not as a narrow, technical (and therefore soon to be

outmoded) prohibition, but rather as an implementation of the

separation of powers, a general safeguard against legislative

exercise of the judicial function.”

       This is hardly a novel, twentieth-century interpretation.   In

one of the earliest bill-of-attainder cases, Fletcher v. Peck,

10 U.S. (6 Cranch) 87, 136 (1810), Chief Justice Marshall explained

that “[i]t is the peculiar province of the legislature, to prescribe

general rules for the government of society; the application of

those rules to individuals in society would seem to be the duty of

other departments.”   In fact, this understanding predates even the

Marshall Court:

       Writings   contemporary  with   the  drafting  of   the
       Constitution express great concern lest the legislature
       assume the power to implement the total policy of
       government without the participation of the other
       branches, and support the thesis that the bill of




                                 68
                                 68
     attainder clause should be viewed as a limitation on
     legislatures fully as broad, and as necessary to the
     effective separation of powers, as that which has been
     imposed upon courts by article III.

Note, The Bounds of Legislative Specification: A Suggested Approach

to the Bill of Attainder Clause, 72 YALE L.J. 330, 343 (1962) (cited

with approval in Brown, 381 U.S. at 457 n.32).       In this sense, even

if the BOC's somehow “consented” to Congress's imposing the Special

Provisions, that consent is as irrelevant as is a litigant's

“consenting” to subject-matter jurisdiction. Congress simply lacks

the power to legislate in this way.

     In enacting the Special Provisions, Congress adjudicated.         It

not only specified the sanction but also identified the specific

corporations    upon   whom   the   sanction   was   to   be   leviedSSnot

coincidentally, the same corporations involved in the prior AT&T

litigation.    The Bill of Attainder Clause says that when Congress

wishes to impose certain burdens historically deemed punitive, it

can do so only through laws of general applicability.          The actual

application of these laws to specific parties must be left to the

other branches of government.       Congress runs afoul of the Bill of

Attainder Clause when it enacts punitive legislation that targets

certain entitiesSSeven where, as here, the punishment comes cloaked

in the mantle of prophylactic economic regulation.




                                    69
                                    69
                               III.

     The majority today opens a loophole in the Bill of Attainder

Clause, allowing Congress to pass legislation that historically has

been held unconstitutional. In doing so, the majority redefines our

traditional understanding of the clause's mandate:   Congress cannot

single out an individual and deprive him of his life, liberty, or

freedom to work.   Because the Telecommunications Act's “Special

Provisions” amount to a bill of attainder, I respectfully dissent.




                                70
                                70